Citation Nr: 1533296	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1980 to June 1980, October 1987 to February 1988, and August 1997 to March 1998.  He also had periods of Army National Guard duty, including a period of active duty for training from January 2, 1993 to April 18, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether medial right knee degenerative joint disease is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, medial right knee degenerative joint disease was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).
 

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal decided below.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Applicable Legal Principles

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

 In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Evidence and Analysis

The Appellant asserts entitlement to service connection for a right knee disability on the basis that it began during service due to one or more injuries.

Reports of enlistment examination and medical history in December 1979 show the Veteran reported no problems referable to the right knee.  The lower extremities were normal on examination.

A May 1988 Line of Duty investigation shows the Veteran was injured in a motor vehicle accident (MVA) that was incurred in line of duty.  That form contains a medical diagnosis of bruised right knee.  The report noted that the Veteran began having right knee pain after the accident and then went to the hospital emergency room for treatment.  A May 1988 DA Form 2173, Statement of Medical Examination and Duty Status, shows the MVA occurred while the Veteran was on his way home from a drill, and while he was on INACDUTRA status.  

Private treatment records in May 1988 show the Veteran was seen at the emergency department of St John's Regional Medical Center where he reported complaints including of right knee pain after an MVA.  X-ray examination of the right knee found no evidence of swelling to suggest knee joint effusion; no fracture or dislocation of the knee was seen, and knee joint spaces appeared well-maintained.  The impression was that there was no radiographic abnormality of the right knee identified.  The treatment report contains a diagnosis of multiple contusions/strain.

A December 1989 periodic examination shows no abnormal evaluation on examination of the lower extremities.

Service treatment records show that in early November 1991, the Veteran reported for treatment with a history of a work-related injury involving slipping off a truck, prior to a drill on November 1, 1991.  

Subsequent private treatment records in November 1991 show the Veteran reported right knee pain, swelling, and giving way that he dated to three weeks earlier, when he squatted down and when he arose, he felt a pop and had significant pain in the knee.  Since then he experienced right knee giving out frequently, walking with a limp, pain, and intermittent swelling.  X-rays were essentially normal.  The provider opined that the Veteran very likely had a torn meniscus.  The Veteran underwent arthroscopy.  Three days after arthroscopy the Veteran stated his preoperative pain was gone.

Service records show that the Veteran served on ACDUTRA from January 2, 1993 to April 18, 1993 as part of an exercise in Costa Rica.  Service treatment records in February 1993 shows that the Veteran was seen after he fell off a refrigeration unit ("reefer") resulting in trauma to his right elbow and shoulder.  He reported complaints of right shoulder and elbow pain.  The assessment was trauma to right shoulder and elbow.

A November 1993 periodic examination records a normal evaluation for the lower extremities.  The report of medical history shows that the Veteran reported having no trick or locked knee condition.  

The report of medical history in September 1998 shows that the Veteran reported that he did not have trick or locked knee.  The associated examination report records a normal evaluation for lower extremities.

In an August 2003 report of medical history the Veteran reported that he had a knee problem.  The associated notes section contains a notation of "right knee."  On examination the evaluation for the lower extremities was normal.  

During a December 2006 VA examination of the joints the Veteran reported complaints of pain, weakness, stiffness, swelling, redness, heat, instability, locking, fatigability, and decreased endurance in the right knee.  The Veteran reported a history of injury in 1988 when he stepped from a truck and his right knee gave way.  He underwent meniscectomy surgery in November 1991.  He denied episodes of dislocation.  After examination the report includes a diagnosis of right knee injury.  The examiner opined that the right knee condition was most likely caused by or the result of service injuries, based on review of medical records and examination.

During a March 2007 VA examination the Veteran reported a history of right knee problems since 1988 when he stepped out of a truck and twisted his right knee.  He underwent a right knee medial meniscectomy in 1991.  X-ray examination showed moderate degenerative joint disease, medial aspect of both knees.  The report stated that the "diagnosis or etiology of the problem: DJD".
 
The March 2007 VA examination report concluded with a section titled "examiners medical opinion" in which the examiner opined that the Veteran's right knee condition is less likely than not caused by or a result of in-service injury.  The examiner opined that the right knee degenerative joint disease could be a result of the military, but that a work related injury in 1991 lead him to have moderate degenerative joint disease.  The examiner stated that he could not opine without resorting to pure speculation as to which potential etiology, a work related injury or military injuries, caused the degenerative joint disease of the right knee.

During an August 2012 VA examination, the examiner noted that a diagnosis of medial right knee degenerative joint disease was made in 2010.  The Veteran reported a history of injury while working on a dozer while at drill when the knee popped.  The examiner opined that the right knee condition is less likely as not caused by or a result of intra service events.  

As rationale, the examiner stated that he found no service treatment records or medical evaluation of the knee condition related to the fall from the refrigeration unit in 1993 in line of duty.  The examiner further noted that during an October 1993 service treatment record evaluation, no mention was made of the knee condition.  

In light of the opinion offered by the examiner during the December 2006 VA examination, the evidence is at least in equipoise with respect to the likelihood that the Veteran's diagnosed medial right knee degenerative joint disease is etiologically related to service, as persuasively articulated in the report of the December 2006 VA examination.   

There are no opposing probative opinions.  The examiner at the March 2007 VA examination was not able to decide as to whether the Veteran's right knee disability was caused by events in service or by a work related injury, and stated that he could not provide an opinion without resorting to pure speculation.  The examiner at the August 2012 VA examination addressed the question of etiology for the right knee disability only with respect to whether it was due to a fall in 1993 during active duty service for training in Costa Rica, but the rationale for the opinion is not consistent with other medical evidence showing right knee symptomatology prior to the 1993 fall.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the diagnosed medial right knee degenerative joint disease is warranted. 


ORDER

Service connection for medial right knee degenerative joint disease is granted.


REMAND

A remand is necessary for the claim for service connection for a low back disability for the following reasons.  In a June 2012 decision the Board remanded the case in part for an examination regarding the low back disability claim, finding that previous examinations were not adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board ordered that the Veteran be scheduled for an examination of his lumbar spine disorder in order to determine the nature and etiology of his low back disability.  The examiner was to review and consider the claim file medical records and elicit a history from the Veteran of his lumbar spine symptomatology and treatment.  The Board was then to provide opinions essentially as follows:

1.  Whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's lumbar spine disorder pre-existed service.  If so, the examiner should determine whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's lumbar spine disorder was not aggravated by service.  

2.  If the examiner finds that there is not clear and unmistakable evidence that the Veteran's lumbar spine disorder both pre-existed service and was not aggravated therein, the examiner should determine whether it is at least as likely as not that the Veteran's lumbar spine disorder is of service onset or otherwise related thereto.

In response the Veteran was examined by VA in August 2012.  The examiner discussed the Veteran's report of a history of injury in 1993 when the Veteran was serving in Costa Rica and fell from a refrigeration van.

The examiner opined that the lumbar spine condition is less likely as not (less than 50/50 probability) caused by or a result of in-service events.  As rationale, the examiner stated that he found no service treatment records or medical evaluation of the back condition related to the fall from the refrigeration unit in February 1993.  The examiner further noted that during an October 1993 service treatment record evaluation, no mention was made of the back condition; and that a VA lumbar spine MRI examination in February 2010 found "normal height and alignment of vertebral bodies", which the examiner stated would rule out any compression fracture.  

The VA examination opinion on etiology clearly considered the February 1993 incident; however, review of the examination report reflects that the examiner did not mention and does not appear to consider any of the medical records referable to a low back disability dated prior to the 1993 incident in Costa Rica.  

The following are notable reports of service examinations, and service or private treatment records referable to the low back disability claim in that they include complaints or findings regarding the back or low back; and are associated with incidents during ACDUTRA or INACDUTRA or otherwise in line of duty.  There is no indication that the examiner considered these records in connection with the opinion that the low back disability is less likely than not related to service.

- December 1979 enlistment reports of examination and medical history show that at enlistment, the Veteran reported no problems referable to the low back.  On examination the evaluation was normal for the spine.

- A June 1988 DA Form 2173, Statement of Medical Examination and Duty Status, shows that the Veteran was admitted following an injury determined to have incurred in line of duty while the Veteran was on active duty for training.  The injury resulted when a horse kicked the right side of his back.  

-  A June 1988 private consultation report described that the Veteran was kicked in the right flank.  The Veteran complained of pain in the right lower back, right ribs, right upper abdomen and right shoulder.  Associated X-ray examination showed no definite acute fractures of the lower ribs or lumbar spine; no abnormal calcifications were identified.  The consultation report contains an impression that involved only renal symptomatology.

- A December 1989 periodic examination shows no abnormal evaluations on examination of the spine.

- A March 1991 sick slip states that the Veteran was injured during what was determined to be in line of duty, and had lower thoracic muscle spasm on the left, which was also thought to be possible muscle strain of the left rib cage.  A March 1991 DA Form 2173, Statement of Medical Examination and Duty Status, shows that this injury was incurred in line of duty.  The Veteran reported that he experienced a sharp pain in his left side while working on a truck.

- Service treatment records show that in early November 1991, the Veteran reported for treatment with a history of a work related injury involving slipping off a truck, prior to drill on November 1, 1991.  

- Service records show that the Veteran served on active duty for training from January 2, 1993 to April 18, 1993 as part of an exercise in Costa Rica during which he fell off a refrigeration unit resulting in trauma to his right elbow and shoulder.  

Material medical record evidence dated after the February 1993 injury includes the following.  

- A private report of lumbar spine X-ray examination, dated in June 1993, contains an impression of (1) old wedge compression fracture of the inferior end plate of L1 with less than 5 percent loss of vertebral height; (2) minimal degenerative change; and (3) osteoarthritic involvement of the facets at L5-S1 level bilaterally.

- Service treatment records show that the Veteran was seen in October 1993 with complaints of pain in the right side of shoulder and back for the last 8 months, related to a previous fall.  The assessment at that time was subjective right neck and shoulder pain.

- A November 1993 periodic examination report contains an abnormal evaluation for the spine, with notation of L-1 injury, "doesn't know when this happened."  Evaluation of the lower extremities was normal.  The report contains notation of compression fracture L1 lumbar vertebra.  The report of medical history shows that the Veteran reported having recurrent back pain.  The report contains notations of compression fracture L1 lumbar vertebra.

- Service treatment records show that the Veteran was seen in November 1997 with complaints of pain in the lower back for two days.  He denied any (recent) trauma to the area, and reported that the pain appeared gradually.  He reported that he had had lower back pain before.  After examination the provider assessed probable muscle strain.
 
- A related November 1997 service treatment note at that time regarding neurological symptoms referenced a past medical history of a L1 compression fracture.  Presently the Veteran reported sharp pain with movements and other neurologic symptoms, with similar symptoms in 3 to 4 episodes over the past 10 years.  The assessment was mild low back pain with left paravertebral muscle spasm.  When seen in follow-up a few days later in December 1997, the pain was decreasing, and the provider assessed resolving low back pain.

- The report of medical history in September 1998 shows that the Veteran reported having recurrent back pain.  He reported that he did not know if he had arthritis or broken bones; and that he did not have trick or locked knee.  The report noted a compression fracture of the lumbar spine "x years ago."  The associated examination report records a normal evaluation for the spine.

- Service treatment records include an August 2003 report of medical history in which the Veteran reported that he had arthritis, and recurrent back pain or a back problem.  On examination the evaluation was abnormal for the spine or other musculoskeletal.  The associated notes section contains a notation of L2 compression fracture.  A consultation report in April 2004 contains an assessment of low back pain with history of L1 compression fracture.

- Private treatment records in July 2004 show that the report of X-ray examination included an impression of degenerative disk disease with facet hypertrophy predominantly at L4-5, L5-S1; and CT scan examination, an impression of (1) posterior disk protrusion with significant neural foramina narrowing on the left at the L4-5 level; (2) posterior disk protrusion with left greater than right neural foraminal narrowing at L3-4 level; and (3) mild facet hypertrophy with bilateral ligamentum flavum hypertrophy at L4-5, L5-S1.

As this evidence was not considered by the examiner, an examination is necessary to comply with the June 2012 REMAND.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  

Additionally, as the Veteran has also asserted that his claimed low back disability may be secondary to his service-connected right shoulder or cervical spine disability, any examination should include an opinion addressing this theory of service connection.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any chronic low back condition (thoracolumbar or lumbosacral spine) that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements and those service and private treatment records that were discussed above dated since the December 1979 report of enlistment examination. 
 
The examiner should identify any current low back (thoracolumbar or lumbosacral spine) disorder.  For any low back disorder identified, the examiner should provide opinions in answer to the following queries: 
 
a.  Whether there is clear and unmistakable (obvious and manifest) evidence that a low back disorder pre-existed service; and if so, opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's lumbar spine disorder was not aggravated by service.  

b.  If the examiner finds that there is not clear and unmistakable evidence that the Veteran's present low back disorder pre-existed service, then the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any present low back disorder:

i.  is causally or etiologically related to any in-service injury or symptomatology, or is otherwise related to service, or

ii.  was permanently aggravated by a service-connected disability to include the Veteran's service-connected residuals, right shoulder injury, or degenerative disc disease/degenerative joint disease and stenosis of the cervical spine, or 

iii.  in the case of arthritis, whether arthritis became manifest to a degree of 10 percent or more within one year of separation from a period of at least 90 days' of active continuous service.

In making this opinion the examiner must include comment on service and private treatment and other records since June 1988 showing various injuries, complaints, and findings involving parts of the Veteran's torso and referable to the low back, such as those which were enumerated in the REMAND above. 
 
Aggravation is defined as a permanent worsening (as opposed to temporary flare-ups or increase in symptoms) beyond the normal progression.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

2.  The AOJ should also perform any additional development indicated.

3.  Then, readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

By this remand the Board intimates no opinion regarding any final determination warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


